Watson, C. J.
The plaintiff seeks to recover for money expended in the relief and support of Jabez W. Morgan, a single and poor person, who became in need of assistance while residing therein, subsequent to October, 1909. It was conceded that he was a poor person in need of assistance, and that the plaintiff town rightfully furnished such necessary relief to the amount of $718.50, up to and including November 5, 1916; that the plaintiff gave due notice to the defendant, and it is entitled to recover that sum if Morgan was legally chargeable to the defendant town.
It is found that on October 18, 1909, Morgan moved from the town of Cavendish, taking his things, to the town of Mount Holly where he has since resided, not having lived in Cavendish since that date; and that he last resided for the space of three consecutive years, supporting himself, in Cavendish.
Defendant excepted to the last foregoing finding, and to the finding that Morgan formed no fixed intention to change his home from that, town to the plaintiff town until the date last named, as not supported by the evidence. But a careful examination of the evidence shows that these findings were warranted, and they are determinative of the case. Mount Holly v. Plymouth, 89 Vt. 301, 95 Atl. 572.
The defendant made sixteen requests for findings, and excepted to the court’s failure to comply therewith. In its brief, defendant relies upon numbers 2, 4, 6, 7, 8, 9, 14 and 16. All of these, except the 14th, in fact relate to matters of evidence, solely for the consideration of the court, and were properly refused.
A finding was made touching the subject-matter of the 14th request, namely, when Morgan first formed a fixed intention to change his home from the defendant town. We have already disposed of this question.

Judgment affirmed.